Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-12, 16, 18, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (US 2008/0038995).
 	With respect to claims 1, 5, 8-12, 21-23 Small describes a polishing composition for polishing of Ruthenium comprising: 0.2-6 wt% abrasives such as alumina, silica, 0.1-3 wt% periodic acid or salt thereof (claimed oxygenated halogen/hydrogen periodate/Ru oxidizer); ammonia (NH4OH) (a ruthenium surface passivation layer softener) as a pH buffering additive which is about less than 5 wt% or less than 1 wt%, a pH of about 7 and carboxylic acid or organic chelating acid with sulfonic, phosphonic group (removal 
 	Small’s composition would be able to provide the property of the claimed composition of polish the CVD Ru and TEOS at a selectivity ratio of Ru:TEOS at 15.82 or greater because Small further describes the polishing selectivity of Ru over the low K dielectric materials such as TEOS is up to at least 20:1 (paragraph 7) and Small’s composition contains all the components of the claimed invention and their concentration including the claimed composition pH.
With respect to claims 22 and 23, the composition above would be able to provide claimed of at ammonia wt% at 0.01 wt%, the composition achieves a minimum CVD Ru (polishing) rate of  87 angstroms/min because Small’s composition contains the same components at a concentration within claimed concentration and a pH within claimed pH as described above.  Furthermore, the composition is not only the reason that is responsible for the polishing rate, which would also depend on a processing parameters including P, T, rotation rate of the substrate and pad.  Therefore, one skill in 

 	 A composition which uses ammonium hydroxide instead of TMAH as taught by Small would read on claimed the composition excludes TMAH.
 	With respect to claims 16, 18, the composition further consists essentially of the ammonia, oxygenated halogen and abrasive (claim 17), which would be substantially free of azoles.
 	
Claims 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small as applied to claim 1 above, and further in view of Carter et al. (US 2006/0030158).
 With respect to claims 13-15, 20 Small above doesn’t describe the composition further comprises of claimed compounds or organic sulfonic acid at 0.01-10 wt%.  Carter teaches a composition for polishing noble metals including Ruthenium wherein the composition includes benzenesulfonic acid at 0.01-10 wt% (paragraphs 6, 31, 34, 61, 102).  It would have been obvious for one skill in the art before the effective filing date of the invention to add such compound because Carter teaches that it would interact with the noble metal surface and promotes its dissolution during the polishing (paragraph 28).
 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8-16, 18, 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, it is not clear wherein the specification describing that the polishing selectivity ratio of Ru to TEOS is 15.82 or greater.  Table 5 shows the highest polishing selectivity ratio is 822/39 = 21.07.  It appears there is no teaching from the specification of the polishing selectivity ratio beyond 21.07.
 	With respect to claim 22 and 23, it is not clear wherein the specification teaching that at a concentration of 0.01 wt% ammonia, the composition achieves a minimum CVD ruthenium removal (polishing) rate of 87 angstrom/min.
 	Claims 5, 8-16, 18, 20, 21 are rejected for depending on rejected claims 1, 22, 23.
Affidavit
The Affidavit refer(s) only to the system (table 5 of the specification) described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.   The Affidavit or Declaration shows a composition that includes NH4OH wt% from 0.004 to 0.048 and refers to table 5 of the specification, which shows a NH3 (ammonium hydroxide) wt% from 0.03 to 0.09. However, independent claims 1, 22, 23 shows a different composition having ammonia concentration 0.01 to 1 wt%, less than 1 wt% of any additional components and 0.01 to 10 wt% of oxygenated halogen compound. Furthermore, the claims do not have polishing downforce pressure of 1.5, flow rate of the composition of 175 mL/min cited by the Affividavit.  
In response to applicant’s remarks and Affidavit concerning better polishing rate from having ammonia in instead of the TMEAH in the composition to the CVD ruthenium, please see MPEP 2112, section I: the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Intended uses for two otherwise similar product is not a basis for patentability determination.   Furthermore, a newly discovered property does not necessarily mean the product is unobvious, since this property may be inherent in the prior art.  In re Best 195 USPQ 430 (CCPA 1977; In re Swinehart 16 USPQ 226 (CCPA 1971).  Also see MPEP 2112 section II: composition claims — if the composition is physically the same, it must have the same properties.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 
The Affidavit tries to show the criticality of pH range of 6-8.  However, page 2 of the specification describes that a pH outside of 6-8 can work just as well.  The pH range includes 5-10.  Therefore, it is not clear how a pH 6-8 is critical while the specification describes that a pH outside of 6-8 would provide similar results.
Response to Arguments

In response to applicant's argument that ammonia provides better polishing rate of the Ru  to that of the TEOS, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Small’s composition would also provide the same advantage because his composition contains the same components, including ammonia, at a concentration within claimed concentration and a pH within claimed pH as described above.  
Applicant has not traversed that, at the time of the invention was made, Small teaches a composition containing all the claimed chemicals having concentrations within claimed ranges.
With respect to applicant’s remark concerning the pH of claim 23, that there is no overlap, Small does describe a pH up to 7 and claim 23 does describe a pH include 7.  There is an overlap of pH.  Since a composition can have only one value of pH and the claimed composition can have a pH such as 7 or 8.  Therefore, Small’s teaching of the composition with a pH such as 7 would read on claimed composition having a pH 7 or 8.  Furthermore, with Small’s teaching of pH including 5 to 7 as described above, it would be obvious and within the knowledge of one skill in the art before the effective filing date of the claimed invention to provide a potential option of a pH incluidng 8 through routine experimentation with an expectation of success because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see MPEP 2144.05.  .  In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. v. Banner 227 USPQ (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955).

With respect to applicant’s remark concerning the criticality of pH range of 6-8, page 2 of the specification describes that a pH outside of 6-8 can work just as well.  The pH range includes 5-10.  Therefore, it is not clear how a pH 6-8 is critical when the specification describes that a pH outside of 6-8 would provide similar results.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/8/2021